        Case 1:18-cr-00530-LGS Document 36 Filed 10/10/19 Page 1 of 3   1
     J9CAAVICC                   Conference

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                18 CR 530 (LGS)

5    NAZEER VICKERS,

6                     Defendant.

7    ------------------------------x

8                                                  New York, N.Y.
                                                   September 12, 2019
9                                                  11:45 a.m.

10
     Before:
11
                           HON. LORNA G. SCHOFIELD,
12
                                                   District Judge
13

14                                 APPEARANCES

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     ELINOR L. TARLOW
17        Assistant United States Attorney

18   CHRISTOPHER A. FLOOD
          Attorney for Defendant Vickers
19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00530-LGS Document 36 Filed 10/10/19 Page 2 of 3    2
     J9CAAVICC                   Conference

1              (Case called)

2              MS. TARLOW:    Good morning, your Honor.

3              Elinor Tarlow, for the government.

4              THE COURT:    Good morning.

5              MR. FLOOD:    Good morning.

6              Christopher Flood, Federal Defenders of New York, on

7    behalf of Mr. Vickers who is present.

8              THE COURT:    Good morning.

9              Good morning, Mr. Vickers.       You may be seated.

10             Could I have a report from the government.

11             MS. TARLOW:    Yes, your Honor.     The government's

12   discovery in this case has been produced to defense counsel.

13   The parties have been engaged in pretrial disposition

14   discussions.    A plea agreement has currently been offered to

15   the defendant.    It is my understanding, although I will let

16   defense counsel speak on this issue that the defendant does

17   intend to enter a guilty plea at this time to a superseding

18   information.

19             THE COURT:    OK.   Let me hear from Mr. Flood.

20             MR. FLOOD:    That's substantially correct, your Honor.

21   I'd exchanged with another prosecutor on the case about sitting

22   down with them one last time to get some information I am

23   concerned about but we have accepted the plea.          So it's a

24   matter of scheduling here.

25             THE COURT:    OK.   Thank you.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00530-LGS Document 36 Filed 10/10/19 Page 3 of 3      3
     J9CAAVICC                   Conference

1              All right.    Do we need to do anything?       Any trial

2    applications or anything like that?

3              MS. TARLOW:    There would be one, your Honor.

4              THE COURT:    Why don't I set a conference date for 30

5    days out.

6              COURTROOM DEPUTY:     The 15th of October at --

7              THE COURT:    Let's say 10:30.     So I'll set a status

8    conference for October 15th at 10:30.        It will be canceled if

9    there is a disposition in the meantime.

10             MS. TARLOW:    And the government would move to exclude

11   time until that date.

12             MR. FLOOD:    Without objection.

13             THE COURT:    All right.    So I will exclude time to

14   permit the parties to continue their plea discussions and I

15   find that the ends of justice served by excluding the time

16   between now and October 15, 2019, outweigh the best interests

17   of the public and the defendant in a speedy trial under 18

18   U.S.C. 3161(h)(7)(a)).

19             Thank you.

20             (Adjourned)

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
